DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 18 and 21-23 are pending in the application.  The examiner thanks the applicant to clarify the inadvertent oversight of the examiner for sending the Restriction Requirement (i.e., the correct status of the pending claims 1-16, 18 and 21-23; moreover, the Restriction Requirement was mistakenly based on the original claims 1-34).

Allowable Subject Matter
Claims 1-14 are allowable over the teachings of the prior art of record.
Claims 16, 18, & 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21,
In line 4, it is unclear and not supported as to who or what provides the processing time and period identification.

In line 5, it is unclear and not supported as to who or what provides the identifying step/function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0250691 A1).
The examiner relies on the entire teachings of the LEE reference for this rejection, the applicant should carefully consider the entire teachings of the LEE reference to better understand the examiner’s position of applying Broadest Reasonable Interpretation for the claimed invention.
The Lee reference teaches the functional equivalence teachings (i.e., the actual CLAIMED FUNCTION of the “processing time period”) of the claimed invention as follows:
Claims 15 & 21			LEE reference teachings
15. A device comprising: a host configured to perform an operation based on information provided from peripherals; 
 Figure 1, (140) with accompanying description operations
a hub device configured to provide an interface for the peripherals; and 
Figure 1, (130) with accompanying description operations
a dynamic voltage-frequency scaling (DVFS) circuit configured to adjust power consumption of the hub device based on a control signal provided from the hub device, 
Figure 1 (150) with accompanying description operations
wherein the hub device is configured to periodically receive at least one sample input from the peripherals in response to a request from the host and 
Paragraph 48, “context input pattern information block 140…a pattern of context data provided from the sensor unit 110 periodically or at any time point such as when need or requested”
generate the control signal based on a processing time and period of the at least one sample input.  
Figure 3 & 4 with accompanying description operations, see also paragraph 32, “the input context data, a required processing speed for the input context data”

 
21. A method of interfacing with peripherals, the method comprising: 
Figure 1 with accompanying description operations
receiving, from a host, a request instructing periodic reception of at least one sample input from the peripherals; 
Paragraph 48, “context input pattern information block 140…a pattern of context data provided from the sensor unit 110 periodically or at any time point such as when need or requested”
identifying a processing time and period of the at least one sample input; and 
Figure 3 & 4 with accompanying description operations, see also paragraph 32, “the input context data, a required processing speed for the input context data”
identifying at least one of a plurality of operating conditions corresponding to different power consumptions, 
Figure 1, 140 & 150 with accompanying descriptions
based on the processing time and period of the at least one sample input.  
Figure 3 & 4 with accompanying description operations, see also paragraph 32, “the input context data, a required processing speed for the input context data”

The examiner notes that the Lee reference does not expressly/identically provides/teaches the labeling of the “processing time period”; however, the functional equivalence teachings of such not expressly/identically labeled recitation of “processing time period” are taught by the combined teachings of “required processing speed for the input context data” (i.e., paragraph 32) & the teachings of figures 3-4, i.e., the timing diagram illustrating an operation characteristic of a context hub using frequencies with time operational period (figures 3-4, the context input pattern information block); moreover, in paragraph 32, the LEE reference clearly recognizes/motivate the importance of utilizing “a required processing speed for the input context data”.  Therefore, it would have been obvious to one having ordinary skill in the art to combined functional equivalence teachings of the LEE reference to come up with the recited claimed invention before the effective filing date of the present invention, for the reasons sated above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181